UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 20-6315


ANTHONY TOMMY WILSON,

                     Petitioner - Appellant,

              v.

ROBERT M. STEVENSON, III, Warden,

                     Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Beaufort.
Margaret B. Seymour, Senior District Judge. (9:15-cv-02130-MBS)


Submitted: September 23, 2020                                   Decided: October 16, 2020


Before WILKINSON, NIEMEYER, and RICHARDSON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony Tommy Wilson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Anthony Tommy Wilson seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge, granting summary judgment in Respondent’s

favor, and dismissing Wilson’s 28 U.S.C. § 2254 petition. We dismiss the appeal for lack

of jurisdiction because the notice of appeal was not timely filed.

       In civil cases, parties have 30 days after the entry of the district court’s final

judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court entered its order on July 18, 2016. Wilson filed the notice of

appeal on February 21, 2020. * Because Wilson failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we dismiss the appeal.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             DISMISSED




       *
        For the purpose of this appeal, we assume that the date appearing on the notice of
appeal is the earliest date Wilson could have delivered the notice to prison officials for
mailing to the court. Fed. R. App. P. 4(c)(1); Houston v. Lack, 487 U.S. 266, 276 (1988).

                                             2